                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                          9 Attorneys for GEICO GENERAL INSURANCE
                            COMPANY
                         10

                         11                               UNITED STATES DISTRICT COURT

                         12                                      DISTRICT OF NEVADA

                         13

                         14 MICHAEL JACOBS,                                    Case No. 2:19-cv-01934-APG-EJY

                         15                  Plaintiff,                        STIPULATION AND ORDER FOR
                                                                               DISMISSAL WITH PREJUDICE
                         16            v.

                         17 GEICO GENERAL INSURANCE
                            COMPANY; DOES I through X, inclusive;
                         18 ROE CORPORATIONS I through X,
                            inclusive,
                         19
                                       Defendants.
                         20

                         21

                         22            IT IS HEREBY STIPULATED by the parties above named, by and through their respective

                         23 counsel of record, that the above-entitled matter be dismissed with prejudice.

                         24 / / /

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                              Case No. 2:19-cv-01934-APG-EJY
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                            STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                              1                                                                    Re: Jacobs v. GEICO, et al.
                                                                                                   Case No. 2:19-cv-01934-APG-EJY
                              2
                                              Each party will bear their own costs and attorneys’ fees.
                              3
                                              DATED this 21st day of May, 2021
                              4
                                                                                 VANNAH & VANNAH
                              5

                              6
                                                                                 By           /s/ L. Dipaul Marrero II
                              7                                                       Robert D. Vannah, Nevada Bar No. 002503
                                                                                      L. Dipaul Marrero II, Nevada Bar No. 012441
                              8                                                       400 S. Seventh Street, Suite 400
                                                                                      Las Vegas, Nevada 89101
                              9
                                                                                      Tel. (702) 369-4161
                         10
                                                                                      Attorneys for Plaintiff
                         11

                         12                   DATED this 21st day of May, 2021

                         13                                                      McCORMICK, BARSTOW, SHEPPARD,
                                                                                 WAYTE & CARRUTH LLP
                         14

                         15
                                                                                 By           /s/ Jonathan W. Carlson
                         16                                                           Wade M. Hansard, Nevada Bar No. 8104
                                                                                      Jonathan W. Carlson, Nevada Bar No. 10536
                         17                                                           Renee M. Maxfield, Nevada Bar No. 12814
                                                                                      8337 West Sunset Road, Suite 350
                         18
                                                                                      Las Vegas, Nevada 89113
                         19                                                           Tel. (702) 949-1100

                         20                                                           Attorneys for Defendant

                         21                                                         ORDER
                         22                   IT IS SO ORDERED.
                         23                   DATED this21st         May
                                                         ___ day of _______________, 2021
                         24

                         25

                         26                                                           UNITED STATES DISTRICT JUDGE

                         27

                         28
                                  7604065.1
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                    2                 Case No. 2:19-cv-01934-APG-EJY
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
